Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed October 28, 1970. Decedent died on October 18, 1968 when the tractor-trailer he was driving went off the road. The board found, on the basis of Doctor Sobel’s testimony and the presumptions under section 21 of the Workmen’s Compensation Law, that death was causally related to an accidental injury which arose out of and in the course of employment. Doctor Sobel testified that the decedent died an instantaneous death as a result of a fractured neck and that the absence of hemorrhage was therefore explained. Despite medical evidence to the contrary, to the effect that decedent died of cardiac failure prior to the accident, the hoard was empowered to accept Doctor Sobel’s testimony in the exercise of its fact-finding powers (Matter of Palermo v. Gallucci & Sons, 5 N Y 2d 529; Matter of Guidera v. Abelove’s Laundry, 33 A D 2d 1070). There is substantial evidence to support the board’s determination. Decision affirmed, with one bill of costs to respondents filing briefs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur.